—In a summary proceeding to recover possession of an apartment, the occupant Anne S. Brosnahan (1) appeals (by permission) from an order of the Appellate Term of the Supreme Court, Second and Eleventh Judicial Districts, dated December 31, 1984, which reversed an order of the Civil Court of the City of New York, Kings County (Sparks, J.), dated January 20, 1984, and denied her motion to vacate a default judgment of possession and rent arrears in favor of the petitioner, and (2) purportedly appeals from so much of a subsequent order of the Appellate Term, dated March 19, 1985, as denied that branch of her motion which sought reargument of the appeal from the order of the Civil Court.
Purported appeal from the order dated March 19, 1985, dismissed. No appeal lies from an order denying reargument.
Order dated December 31, 1984, affirmed.
Petitioner is awarded one bill of costs.
We agree with the Appellate Term that conspicuous place service of the notice of petition and petition was proper under the circumstances herein (see, RPAPL 735 [1]; Brooklyn Hgts. Realty Co. v Gliwa, 92 AD2d 602; Eight Assoc. v Hynes, 102 AD2d 746, affd 65 NY2d 739; Parkchester Apts. Co. v Hawkins, 111 Misc 2d 896). While the attempt at personal service at the home of the tenant was made during normal working *706hours, the process server’s investigation disclosed that the tenant was usually at home at such time.
The other contentions raised by the tenant are either without merit or based upon documents which are not properly part of the record on appeal. Bracken, J. P., Rubin, Lawrence and Eiber, JJ., concur.